DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/226,393 filed on 12/19/18 and is a CON of PCT/ CN 2017 /099125 on 8/25/17.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 8/5/2021 wherein claims 1-5, 7-14 and 16-20 are pending and ready for examination. Claims 6 and 15 have been previously canceled. No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12 and 16- 19, are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0309547 A1, Nakatsuji in view of US 2018/0149701 A1, Koo et al, hereinafter referenced as Koo.

As to independent claim 1, Nakatsuji teaches “A method for monitoring battery safety, comprising: acquiring duration of a constant-voltage charging stage when a battery of a terminal device is charged, wherein a charging process of the battery comprises at least one of a trickle charging stage, a constant-current charging stage, and the constant-voltage charging stage, the constant-voltage charging stage ends when the battery is fully charged;” ([0009-0011] “a transition can be made immediately to the constant-voltage (CV) charging period even for almost fully charged battery packs.”; “the constant-voltage (CV) charging period”. [0053] “it is possible to realize a shorter charging time in the trickle charging as describe above and at the same time to realize a shorter charging time in the constant current/constant-voltage charging, thereby realizing a further reduction in time required for an overall charging.” Moreover, [0046] wherein “the realized time-period” reads on “acquiring duration”. Moreover, claims 12 and 14 wherein the constant voltage charging, the constant current charging and the trickle charging modes are disclosed. Moreover, [0035-0036] “conventional constant-voltage (CV) charge”; “with a charge voltage as a final full charge condition set to 4.2 V, the charge control judging section 21 judges the full charge and requests the charge controller 31 via the communicators 22, 32a for a charge current of 0 A and a charge voltage of 0V to stop the supply of the charge current” reads on “the constant-voltage charging stage ends when the battery is fully charged”.)
“determining whether the duration is longer than or equal to a preset time period corresponding to a charging mode of the terminal device, wherein the charging mode is a first charging mode or a second charging mode, charging speed of the first charging mode is higher than that of the second charging mode, the first charging mode and the second charging mode each corresponds to one preset time period and the preset time period corresponding to the first charging mode is shorter than the preset time period corresponding to the second charging mode;” ([0031-0033] “wherein the trickle charging by the conventional current value 111 is performed in a shorter period of time than the conventional current value 111”. Moreover, [0039] “since the charge current in the constant current (CC) charging period can be reduced in a short period of time, a transition can be made immediately to the constant-voltage (CV) charging period even for almost fully charged battery packs”; “and the charge voltage to be applied in the constant-voltage (CV) charging period can be increased, which in tum increases an amount of charges to be injected while surely preventing an application of an overvoltage to the respective cells,” the charging period of constant voltage, and constant current and trickle are set to a defined value which to be increased or decreased or overall decreased based on the requirements as disclosed in [0030-0039], [0038-0039] “reducing an overall time”, “the time required for an overall charging process can be reduced, while maintaining the full charge capacity at the same level.” such instances read on “preset time period”. Moreover, [0046] wherein monitoring the time period being longer is disclosed “the charging time of overvoltage is lightly longer in fig 2, and residual capacity up to the full charge therefore decreases more in the case of FIG. 2 by the difference in charging time, thereby realizing a shorter charging time in the case of FIG. 2.”)
Nakatsuji is silent in regards to determining the battery of the terminal device being abnormal, when the duration is longer than or equal to the preset time period.
Koo teaches “and determining the battery of the terminal device being abnormal, when the duration is longer than or equal to the preset time period.” ([abstract] and [0006-0008] and [0016] “excess of the battery cell specific charging reference time”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the battery failure diagnostic aspect of Koo to the teaching of Nakatsuji in order to provide reliable charging process that diagnoses the battery status in a shorter time compared with the conventional diagnosing technique (Koo [0016-0017])

As to independent claim 10, Nakatsuji teaches “A terminal device, comprising: a battery; at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to carry out actions, comprising:” ([0008] “charger” reads on “terminal device”, “a battery pack” reads on battery, see fig. Moreover, [0025] wherein the controllers read on “at least one processor”, see claim 20-22 wherein the applied controlling instructions are applied.)
“determining duration of a constant-voltage charging stage when the battery is charged, wherein a charging process of the battery comprises at least one of a trickle charging stage, a constant-current charging stage, and the constant-voltage charging stage, the constant-voltage charging stage ends when the battery is fully charged; ([0009-0011] “a transition can be made immediately to the constant-voltage (CV) charging period even for almost fully charged battery packs.”; “the constant-voltage (CV) charging period”. [0053] “it is possible to realize a shorter charging time in the trickle charging as describe above and at the same time to realize a shorter charging time in the constant current/constant-voltage charging, thereby realizing a further reduction in time required for an overall charging.” Moreover, [0046] wherein “the realized time-period” reads on “determining duration”. Moreover, claims 12 and 14 wherein the constant voltage charging, the constant current charging and the trickle charging modes are disclosed. Moreover, [0035-0036] “conventional constant-voltage (CV) charge”; “with a charge voltage as a final full charge condition set to 4.2 V, the charge control judging section 21 judges the full charge and requests the charge controller 31 via the communicators 22, 32a for a charge current of 0 A and a charge voltage of 0V to stop the supply of the charge current” reads on “the constant-voltage charging stage ends when the battery is fully charged”.)
“determining whether the duration is longer than or equal to a preset time period corresponding to a charging mode of the terminal device, wherein the charging mode is a first charging mode or a second charging mode, charging speed of the first charging mode is higher than that of the second charging mode, the first charging mode and the second charging mode each corresponds to one preset time period and the preset time period corresponding to the first charging mode is shorter than the preset time period corresponding to the second charging mode;” ([0031-0033] “wherein the trickle charging by the conventional current value 111 is performed in a shorter period of time than the conventional current value 111”. Moreover, [0039] “since the charge current in the constant current (CC) charging period can be reduced in a short period of time, a transition can be made immediately to the constant-voltage (CV) charging period even for almost fully charged battery packs”; “and the charge voltage to be applied in the constant-voltage (CV) charging period can be increased, which in tum increases an amount of charges to be injected while surely preventing an application of an overvoltage to the respective cells,” the charging period of constant voltage, and constant current and trickle are set to a defined value which to be increased or decreased or overall decreased based on the requirements as disclosed in [0030-0039], [0038-0039] “reducing an overall time”, “the time required for an overall charging process can be reduced, while maintaining the full charge capacity at the same level.” such instances read on “preset time period”. Moreover, [0046] wherein monitoring the the charging time of overvoltage is lightly longer in fig 2, and residual capacity up to the full charge therefore decreases more in the case of FIG. 2 by the difference in charging time, thereby realizing a shorter charging time in the case of FIG. 2.”)
Nakatsuji is silent in regards to determining the battery of the terminal device being abnormal, when the duration is longer than or equal to the preset time period.
Koo teaches “and determining the battery of the terminal device being abnormal, when the duration is longer than or equal to the preset time period.” ([abstract] and [0006-0008] and [0016] “excess of the battery cell specific charging reference time”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the battery failure diagnostic aspect of Koo to the teaching of Nakatsuji in order to provide reliable charging process that diagnoses the battery status in a shorter time compared with the conventional diagnosing technique, and provides an alarming notification (Koo [0015-0017])

As to independent claim 17, Nakatsuji teaches “A non-transitory computer readable storage medium storing computer programs which, when executed by a processor, are operable with the processor carry out actions comprising:” ([0025] wherein the controllers read on “at least one processor”, see claim 20-22 wherein the applied controlling instructions are applied.)
“determining duration of a constant-voltage charging stage when a battery of a terminal device is charged, wherein a charging process of the battery comprises at least one of a trickle charging stage, a constant-current charging stage, and the constant-a transition can be made immediately to the constant-voltage (CV) charging period even for almost fully charged battery packs.”; “the constant-voltage (CV) charging period”. [0053] “it is possible to realize a shorter charging time in the trickle charging as describe above and at the same time to realize a shorter charging time in the constant current/constant-voltage charging, thereby realizing a further reduction in time required for an overall charging.” Moreover, [0046] wherein “the realized time-period” reads on “determining duration”. Moreover, claims 12 and 14 wherein the constant voltage charging, the constant current charging and the trickle charging modes are disclosed. Moreover, [0035-0036] “conventional constant-voltage (CV) charge”; “with a charge voltage as a final full charge condition set to 4.2 V, the charge control judging section 21 judges the full charge and requests the charge controller 31 via the communicators 22, 32a for a charge current of 0 A and a charge voltage of 0V to stop the supply of the charge current” reads on “the constant-voltage charging stage ends when the battery is fully charged”.)
“determining whether the duration is longer than or equal to a preset time period corresponding to a charging mode of the terminal device, wherein the charging mode is a first charging mode or a second charging mode, charging speed of the first charging mode is higher than that of the second charging mode, the first charging mode and the second charging mode each corresponds to one preset time period and the preset time period corresponding to the first charging mode is shorter than the preset time period corresponding to the second charging mode;” ([0031-0033] “wherein the trickle charging by the conventional current value 111 is performed in a shorter period of time than the conventional current value 111”. Moreover, [0039] “since the charge current in the constant current (CC) charging period can be reduced in a short period of time, a transition can be made immediately to the constant-voltage (CV) charging period even for almost fully charged battery packs”; “and the charge voltage to be applied in the constant-voltage (CV) charging period can be increased, which in tum increases an amount of charges to be injected while surely preventing an application of an overvoltage to the respective cells,” the charging period of constant voltage, and constant current and trickle are set to a defined value which to be increased or decreased or overall decreased based on the requirements as disclosed in [0030-0039], [0038-0039] “reducing an overall time”, “the time required for an overall charging process can be reduced, while maintaining the full charge capacity at the same level.” such instances read on “preset time period”. Moreover, [0046] wherein monitoring the time period being longer is disclosed “the charging time of overvoltage is lightly longer in fig 2, and residual capacity up to the full charge therefore decreases more in the case of FIG. 2 by the difference in charging time, thereby realizing a shorter charging time in the case of FIG. 2.”)
Nakatsuji is silent in regards to determining the battery of the terminal device being abnormal, when the duration is longer than or equal to the preset time period.
Koo teaches “and determining the battery of the terminal device being abnormal, when the duration is longer than or equal to the preset time period.” ([abstract] and [0006-0008] and [0016] “excess of the battery cell specific charging reference time”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the battery failure diagnostic aspect of Koo 

As to claim 2, Nakatsuji as modified teaches “wherein the terminal device is charged via an adaptor and configured to communicate with the adaptor;” ([0039] and fig 1 wherein the “charge terminals” that are in communication with the battery reads on “adaptor”.)
Nakatsuji is silent in regards to wherein the method is performed by the adaptor and the method further comprises: sending information on the battery being abnormal to the terminal device when the adaptor determines that the battery is abnormal according to the duration, whereby the terminal device sends alert information on the battery being abnormal.
Koo teaches “wherein the method is performed by the adaptor and the method further comprises: sending information on the battery being abnormal to the terminal device when the adaptor determines that the battery is abnormal according to the duration, whereby the terminal device sends alert information on the battery being abnormal.” ([0006-0008] and fig 7 wherein the connection between the charger and the battery cell, reads on “adaptor”, and wherein the failure detection notification to be conveyed either via a speaker or a display unit, or a lamp. See [0009], [0012] and [0015] wherein such notification reads on “send alert information on the battery being abnormal”.)


As to claim 3, Nakatsuji as modified teaches “wherein the method is performed by the terminal device.” ([0047] wherein charger can be constructed in an electronic device system, which reads on “terminal device” and claims 20-22.)

As to claims 7 and 16, Nakatsuji as modified teaches “wherein the duration is acquired when the terminal device is in a low-power state.” ([0021] wherein the the low voltage direct current charge path 15, reads on “low power state”. Moreover, [0051] “charge/discharge control”; “The foregoing charging method of the present embodiment is therefore applicable to battery packs in any state, and the charge voltage to be applied in the constant-voltage (CV) charging period can be increased, which in tum increases an amount of charges to be injected while surely preventing an application of an overvoltage to the respective cells”.)

As to claims 8, 12 and 18, Nakatsuji teaches “wherein the acquiring duration of a constant-voltage charging stage when a terminal device is charged comprises: determining a time point when charging voltage of the battery reaches a preset voltage value as beginning time of the constant-voltage charging stage; determining a time point A charging method includes a constant-current charging step wherein a constant charge current is supplied to a secondary battery to be charged to a predetermined end voltage; and a constant-voltage charging step wherein the predetermined end voltage is maintained by reducing the charge current after said secondary battery is charged to the end voltage, wherein: said constant-current charging step includes the charging step to be carried out with the end voltage set to OCV which is a voltage when no current is flowing.”, see [0027] and [0039]. Moreover, [0046] wherein the realization of a defined time period in relation to the charging mode such as constant current or constant voltage and overall charging time, reads on “determining duration according to the beginning time and end time of the constant voltage, see fig 7 and [0002-0005].)

As to claims 9 and 19, Nakatsuji teaches “wherein in the constant-voltage stage, charging voltage of the battery remains constant and charging current of the battery decreases to a preset current value.” ([0027], [0039] and [abstract] “That is, the charge control judging section 21, which performs the constant-current and constant-voltage charging, carries out the constant-current charging with the end voltage set to the OCV, and carries out the constant-voltage charging with the voltage across the charge terminals T11 and T13 set to an overvoltage above the end voltage, wherein when a transition is made from the constant-current charging to the constant-voltage charging, and the charge current is reduced to or below a predetermined current level, the voltage across the charge terminals T11 and T13 is reduced to the end voltage.” Also see claims 12 and 20.)

As to claim 11, Nakatsuji as modified teaches “wherein the at least one processor configured to carry out the determining duration of a constant-voltage charging stage when a terminal device is charged is configured to carry out actions, comprising: determining duration of the constant-voltage charging stage according to charging voltage and charging current of the battery.” ([0046] fig 7, [0027] and [0039], also see claims 12 and 20)

Claims 4, 13 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji as modified as applied to claims 1, 10 and 17 respectively above, and further in view of US 10,408,887 B2, Shimizu.

As to claims 4, 13 and 20, Nakatsuji as modified teaches the limitations of claims 1, 10 and 17, respectively.
Nakatsuji is silent in regards to determining a fault grade according to the duration and restricting corresponding functions of the terminal device according to the fault grade, when the battery is abnormal.
Shimizu teaches “determining a fault grade according to the duration and restricting corresponding functions of the terminal device according to the fault grade, when the battery is abnormal.” (col 2 lines 39- col 3 lines 1-5, fig 2, col 4 lines 55- 59, wherein the degradation degree is determined based on the charging/discharging cycle, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of degradation degree calculation and evaluation of Shimizu to the teaching of Nakatsuji in order to provide a reliable process with high level of degradation determination accuracy (Shimizu col 3 line 9-11). Moreover, one of ordinary skill in the art would appreciate the inclusion of degradation calculation to be part of the charging process in order to provide a reliable system that ensures a controlled process while being reported as in col 7 lines 55 and its span on col 8 Shimizu).

Claims 5 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji as modified as applied to claims 4 and 13 respectively above, and further in view of US 2018/0172770 A1, Sun et al, hereinafter referenced as Sun.

As to claims 5 and 14, Nakatsuji as modified teaches the limitations of claims 4 and 13 respectively.
Nakatsuji is silent in regards to “wherein restricting corresponding functions of the terminal device according to the fault grade comprises one of: forbidding use of applications of high power consumption when the fault grade is a first grade; forbidding 
Sun teaches “wherein restricting corresponding functions of the terminal device according to the fault grade comprises one of: forbidding use of applications of high power consumption when the fault grade is a first grade; forbidding a system to be launched and notifying a user an alert message; and disabling the battery, turning off the system, and forbidding the system to be launched.” ([abstract] and [0044-0045] wherein the protection activation is based on the danger level and the operation status including deterioration status as in [0065-0066]. Moreover, the protection process includes activating a fuse/ cut off switch to stop a processing module see [0049] and fig 18.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a safety protection process based on the degradation and danger level of Sun to the teaching of Nakatsuji in order to ensure safe environment while operating or using the devices operated by the monitored battery (Sun [0004-0005] and [0064-0066].) Moreover, one of ordinary skill in the art would appreciate to include safety determination to be part of the controlled process of charging/discharging within the operated device to ensure safe use and harmless environment.

Response to Arguments
Applicant’s arguments submitted on 7/6/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,013,678 B2, Matsuyama et al, is drawn to battery management and degradation determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2022